IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 MELISSA M. NORTON,                               No. 80344-1-I

                              Appellant,          DIVISION ONE

                v.
                                                  UNPUBLISHED OPINION
 WASHINGTON STATE DEPARTMENT
 OF HEALTH,

                               Respondent.


       CHUN, J. — After auditing Dr. Melissa Norton’s veterinary practice, the

Department of Health (Department) issued a Statement of Charges alleging

deficient record-keeping. Norton requested a hearing. The Department issued

an Amended Statement of Charges also alleging substandard veterinary care of

dogs and unsanitary conditions in her practice. After a hearing, the Veterinary

Board of Governors (Board) permanently revoked Norton’s veterinary license.

Norton petitioned for judicial review to the trial court, which petition it denied.

Norton appeals. We affirm.

                                  I. BACKGROUND

       In 2014, Norton signed Stipulated Findings of Fact, Conclusions of Law,

and Agreed Order (2014 Agreed Order). Under the 2014 Agreed Order, the

Board found that Norton had kept inadequate practice records and concluded

that she had committed unprofessional conduct. The Board placed Norton’s

veterinary license on at least two years of probation, required her to complete


  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80344-1-I/2


continuing education courses, and ordered her to pay a fine. Under the 2014

Agreed Order, it also imposed the following condition allowing audits of her

practice:
       In addition to any other inspections that the Board may make,
       [Norton] shall permit a [Department] investigator, on an
       unannounced basis, to audit [Norton]’s practice, including patient
       records, up to four (4) times per year for the duration of the
       probationary period. The audit will take place at [Norton]’s place of
       employment or practice. The [Department] investigator shall have
       discretion to audit up to forty (40) records per audit.

       In November 2015, Department investigators audited Norton’s practice.

The investigators collected patient records, took photos of the clinic, and took

photos of outdoor kennels near the clinic. The clinic’s operating room had a

“total lack of cleanliness,” and the outdoor kennels strongly smelled of urine and

feces. The outdoor kennels held 38 dogs at the time of the audit. Because of

the rain, the concrete floors of the kennels were wet, and the kennels had no

heating units. Although the kennels had roofs, the dogs in the kennels were wet

during the audit. Norton told the investigators that she had just received the dogs

on behalf of Seattle Pug Rescue and that she planned to do amputations on two

of them. Norton had acted as the veterinarian for Seattle Pug Rescue for years.

       The Department issued a Statement of Charges against Norton that

alleges that she had failed to sufficiently document records of physical

examinations, diagnoses, and treatment plans for six dogs. Norton requested a

hearing about the allegations.




                                         2
No. 80344-1-I/3


      At an August 2, 2017 prehearing conference, the Board admitted a copy of

the 2014 Agreed Order as an exhibit. Attorney Elizabeth Steen appeared at the

prehearing conference on Norton’s behalf.

      After the prehearing conference but before the hearing, the Board issued

an Amended Statement of Charges against Norton. It additionally alleges that

Norton had not provided the six dogs from the original Statement of Charges with

adequate veterinary care, that her surgical and examination facility was

unsanitary on the day of the audit, and that the outdoor kennels were unsanitary.

      Before the hearing, Steen moved to remove the presiding officer, Health

Law Judge Jerry Villarreal, contending he had acted prejudicially against her by

holding her to a higher standard than the Department’s male attorney. Chief

Health Law Judge Roman Dixon denied the motion because Judge Villarreal had

not shown bias or prejudice against Steen.

      At a January 24, 2018 prehearing conference, Judge Villarreal admitted

121 photos taken by Department investigators at Norton’s practice, including

photos of the outdoor kennels.

      In May 2018, Steen withdrew from representing Norton. After

withdrawing, Steen submitted two ex parte letters to Chief Judge Dixon. Chief

Judge Dixon later characterized Steen’s letters as “aggressive, offensive,

intentionally designed to disrupt the tribunal and provoke animosity and wholly

unacceptable,” and ordered Steen to refrain in engaging in ex parte contact.

      At the August 2018 hearing, an expert witness for the Department testified

that Norton had grossly violated the applicable standard of care by kenneling the


                                        3
No. 80344-1-I/4


dogs outdoors in wet conditions, and that the kenneling posed a moderate risk of

harm to the animals. The expert also testified that the unsanitary conditions in

the surgical facility and kenneling of dogs near the surgical table posed a

moderate to severe risk of harm to the animals.

       After the hearing, the Board issued Findings of Fact, Conclusions of Law,

and a Final Order that permanently revoked Norton’s veterinary license. The

Board concluded that the Department had proven all its allegations of

unprofessional conduct both by a preponderance of the evidence and by clear

and convincing evidence. In imposing its sanction, the Board concluded that

Norton’s history of unprofessional conduct and practice below the veterinary

standard of care warranted permanent revocation of her license because she

showed she cannot be rehabilitated.

       Norton petitioned for judicial review of the order and sanction, which

petition the trial court denied.

                                   II. ANALYSIS

       Norton says that the Board erred by not suppressing the evidence related

to the outdoor kennels and that it erred in applying two standards of proof. She

also claims that the Board erred by admitting the 2014 Agreed Order before

deciding the sanctions issue, that Judge Villarreal erred by failing to recuse

himself, and requests an award of attorney fees. We disagree with Norton’s

claims.

       We review an agency’s findings of fact for substantial evidence and review

de novo its conclusions of law. Cummings v. Dep’t of Licensing, 189 Wn. App. 1,


                                         4
No. 80344-1-I/5


10, 355 P.3d 1155 (2015). Substantial evidence is evidence sufficient to

“persuade a fair-minded person of the truth of the declared premises.” Id. We

review the evidence and inferences from it “in the light most favorable to the

party who prevailed in the highest forum that exercised fact-finding authority” and

will not “disturb findings of fact supported by substantial evidence even if there is

conflicting evidence.” Id. at 10–11 (quoting William Dickson Co. v. Puget Sound

Air Pollution Control Agency, 81 Wn. App. 403, 411, 914 P.2d 750 (1996), and

McCleary v. State, 173 Wn.2d 477, 514, 269 P.3d 227 (2012).

       Norton assigns error to nearly all the Board’s findings of fact and

conclusions of law. But except as noted for specific findings below, Norton does

not say why substantial evidence does not support those findings of fact, or why

the findings do not support the conclusions of law. She has thus waived any

assignments of error not noted below. See Cowiche Canyon Conservancy v.

Bosley, 118 Wn.2d 801, 809, 828 P.2d 549 (1992) (holding a party waives an

assignment of error they do not support with argument). Norton says for the first

time in a footnote in her reply brief that substantial evidence does not support

Finding of Fact 1.2, which states that Norton agreed to audits of her veterinary

practice under the 2014 Agreed Order. She also says that the remaining findings

do not support the trial court’s conclusions that she committed unprofessional

conduct. But “an issue raised and argued for the first time in a reply brief is too

late to warrant consideration.” Id. And unchallenged findings of fact constitute

verities on appeal. Cummings, 189 Wn. App. at 10.




                                          5
No. 80344-1-I/6


   A. Motion to Suppress

       Norton says for the first time on appeal that the Department searched the

outdoor kennels in violation of article I, section 7 of the Washington Constitution

and the Fourth Amendment to the United States Constitution. She says that the

kennels were a part of her private residence, not her practice, so the search

violated her right to privacy in her private affairs.1 Thus, she claims, we should

suppress the evidence related to the search.2 The Department counters that she

waived this issue, and that if she did not, the search was proper. We agree that

Norton waived this issue. But even if we considered it, the claimed search was

proper and we would decline to suppress the outdoor kennel evidence.

       1. Waiver

       An appellant in an administrative appeal may not raise issues they did not

raise to the adjudicating agency except in these circumstances, none of which

Norton claims to be present here:
              (a) The person did not know and was under no duty to
       discover or could not have reasonably discovered facts giving rise to
       the issue;




       1
          She also says, citing Seymour v. Department of Health, Dental Quality
Assurance Commission, that because RCW 18.130.180(8) requires her to comply with
the administrative audit, we cannot interpret her cooperation with it as voluntary consent
to an otherwise unconstitutional search. 152 Wn. App. 156, 170–171, 216 P.3d 1039
(2009). Norton’s RCW 18.13.180(8) claim provides her reasoning as to why the search
was unconstitutional and is not an independent claim under the statute; this more
accurately characterizes her argument compared to her claim the search violated
RCW 18.130.180. But given our conclusion below, we need not address this issue.
        2
          Norton does not specify which “illegally obtained evidence” related to the search
of the outdoor kennels the Board should have suppressed, but presumably, her
proposed suppression motion would include the photographs of the outdoor kennels and
any testimony about the search of them.


                                            6
No. 80344-1-I/7


             (b) The agency action subject to judicial review is a rule and
      the person has not been a party in adjudicative proceedings that
      provided an adequate opportunity to raise the issue;
            (c) The agency action subject to judicial review is an order and
      the person was not notified of the adjudicative proceeding in
      substantial compliance with this chapter; or
             (d) The interests of justice would be served by resolution of
      an issue arising from:
             (i) A change in controlling law occurring after the agency
      action; or
              (ii) Agency action occurring after the person exhausted the
      last feasible opportunity for seeking relief from the agency.

RCW 34.05.554.

      In King County v. Washington State Boundary Review Bd. for King

County, our Supreme Court offered policy justifications for not considering

arguments a party fails to raise to the agency:
      [R]eversal of an agency on grounds not raised before the agency
      could have a seriously demoralizing effect on administrative conduct.
      Knowing that even decisions made with the utmost care might be
      reversed on heretofore undisclosed grounds, administrative
      agencies could become careless in their decisionmaking. Enforcing
      RCW 34.05.554 thus serves important policy goals associated with
      the integrity of the administrative process.

122 Wn.2d 648, 668–69, 860 P.2d 1024 (1993).

      Norton says we may consider her claim that the search was

unconstitutional because RCW 34.05.570(3)(a) and (4)(c) allow a reviewing court

to overturn an agency order in an adjudication or other agency action if those

actions are unconstitutional. But we read this statute with RCW 34.05.554, which

specifically addresses circumstances when a party does not raise an argument to

the agency, and does not include an exception for such claims. And nothing in




                                         7
No. 80344-1-I/8


RCW 34.05.570 addresses a situation in which an appellant failed to raise an

issue below.

        Because Norton’s claim does not fall under one of the exceptions in

RCW 34.05.554, we conclude that she waived it.

        2. Merits

        Even if we considered the issue, we would conclude that the search of the

outdoor kennels was proper and decline to suppress the evidence related to it.

        Norton says that the search was improper because the outdoor kennels

were a part of her private residence and not her veterinary practice. She says

that while the investigators could audit her veterinary practice, they lacked

authority to search any portion of her private residence.3

        Article I, section 7 of the Washington Constitution and the Fourth

Amendment to the United States Constitution prohibit warrantless searches and

seizures unless one of the “‘jealously and carefully drawn exceptions’ to the

warrant requirement” applies. State v. Houser, 95 Wn.2d 143, 149, 622 P.2d

1218 (1980) (quoting Arkansas v. Sanders, 442 U.S. 753, 759, 99 S. Ct. 2586,

2590, 61 L. Ed. 2d 235 (1979)).

        The 2014 Agreed Order authorizes the Department to conduct audits at

Norton’s place of employment or practice.4 The Board found that the outdoor


        3
          For the first time in her reply brief, Norton asserts that principles of contract law
govern the scope of the allowed audit and that the 2014 Agreed Order’s definition of
“place of employment or practice” can encompass only her clinic. Since she raises this
claim for the first time in her reply brief, we need not consider it. See Cowiche, 118
Wn.2d at 809.
        4
          Norton concedes that the Department could audit her veterinary facility without
violating article I, section 7 or the Fourth Amendment.


                                               8
No. 80344-1-I/9


kennels were a part of Norton’s veterinary practice. Substantial evidence

supports this finding.

       Investigators saw the outdoor kennels from inside the veterinary clinic and

they are next to the clinic. Norton told them that she planned to perform

amputations on two of the animals that were confined in the kennels. WAC 246-

933-310(6) defines a veterinary medical facility as “any premise, unit, structure or

vehicle where any animal is either received or confined, or both, to be examined,

diagnosed or treated medically, surgically or prophylactically.” Given the outdoor

kennels’ adjacency to the clinic and Norton’s stated plans to perform surgery on

at least two of the animals confined in the outdoor kennels, substantial evidence

supports the trial court’s finding that the kennels were a part of Norton’s

veterinary practice. And nothing in the record suggests that the outdoor kennels

were a part of Norton’s private residence.

       Norton analogizes to Colonnade Catering Corporation v. United States, in

which the Alcohol and Tobacco Tax Division of the Internal Revenue Service,

without a warrant, searched a catering establishment’s premises, forced entry to

a locked storeroom, and seized liquor bottles. 397 U.S. 72, 73, 90 S. Ct. 774, 25

L. Ed. 2d 60 (1970). The United States Supreme Court held the seizure was not

proper without a warrant, since the officers lacked statutory authority to force

entry or seize property. Id. at 76–77. But here, the 2014 Agreed Order

authorized the audit of Norton’s practice, of which the outdoor kennels were a

part. And the investigators did not force entry to discover the outdoor kennels.




                                          9
No. 80344-1-I/10


       Since the outdoor kennels were a part of Norton’s practice, the search did

not intrude on Norton’s private affairs in violation of the Washington or United

States Constitution.5 Thus, we would not suppress the evidence related to the

outdoor kennels.6

   B. Standards of Proof

       Norton says the Board violated her right to due process by applying both a

preponderance of the evidence standard and a clear and convincing evidence

standard. She claims that because it applied both standards, it is impossible to

tell if the Board abided by the higher burden, and that consideration of the lesser

burden caused her prejudice. We conclude the Board did not err.

       Norton analogizes to Nguyen v. Department of Health, in which our

Supreme Court overturned a revocation of a medical license because the

Medical Quality Assurance Commission (MQAC) applied a preponderance of the



       5
           The State says in the alternative that if the outdoor kennels were not a part of
Norton’s practice, the plain view exception to the warrant requirement allowed discovery
of the evidence related to the kennels. Since Norton waived this issue and the kennels
were a part of her practice, we need not consider it. But even if we did, we would
conclude that the plain view exception allowed discovery of the outdoor kennel evidence.
The plain view discovery of evidence does not violate article I, section 7 or the Fourth
Amendment, and no search has occurred, if an investigator has a prior justification for
the intrusion and they immediately recognize the evidence before them. State v.
Khounvichai, 149 Wn.2d 557, 565–66, 69 P.3d 862 (2003). Also, “[p]rivate affairs do not
include what a person voluntarily exposes to the general public.” Washington Pub.
Employees Ass’n v. Washington State Ctr. for Childhood Deafness & Hearing Loss, 194
Wn.2d 484, 506 n.10, 450 P.3d 601 (2019). The 2014 Agreed Order authorized
Department investigators to conduct an audit of Norton’s veterinary practice under the
2014 Agreed Order, and they could see the adjacent outdoor kennels from inside the
clinic.
         6
           Norton also says, assuming we suppress the evidence related to the outdoor
kennels, that the permanent revocation of her veterinary license was arbitrary and
capricious. Since we decline to suppress the outdoor kennel evidence, we do not reach
this claim.


                                            10
No. 80344-1-I/11


evidence standard instead of a clear and convincing evidence standard. 144

Wn.2d 516, 534, 29 P.3d 689 (2001). But this situation more resembles Lang v.

Department of Health, in which the Dental Quality Assurance Commission and

MQAC applied both a preponderance of the evidence and clear and convincing

evidence standard because of a Court of Appeals split on which standard

applied. 138 Wn. App. 235, 247, 156 P.3d 919 (2007). Our Supreme Court

settled the controversy by holding that the clear and convincing standard applied

in professional license disciplinary proceedings. Id. The court held that it was

not improper for the Commissions to apply both standards, since they ultimately

found the violations were supported by the higher standard. Id. at 247–48. It

also held that the appellants failed to show prejudice, since they presented no

evidence that the presiding officer did not apply the clear and convincing

standard. Id. at 248.

       The Board concluded that there was “legal uncertainty regarding the

standard of proof for disciplinary hearings” and applied both the preponderance

of the evidence standard and the clear and convincing evidence standard.7 The

       7
           It appears the trial court was justifiably unsure about which standard of proof
applied. Norton says that under Nguyen, the clear and convincing evidence standard
applies to veterinary disciplinary proceedings. 144 Wn.2d at 534 (holding that the
burden of proof against medical practitioners in disciplinary proceedings is clear and
convincing evidence). In Ongom v. Department of Health, our Supreme Court extended
Nguyen to hold that the burden of proof in all professional disciplinary proceedings is
clear and convincing evidence. 159 Wn.2d 132, 142–43, 148 P.3d 1029 (2006). But in
Hardee v. Department of Social and Health Services, our Supreme Court overruled
Ongom and held that the clear and convincing evidence standard did not apply to
administrative hearings to revoke a child home care license. 172 Wn.2d 1, 18, 256 P.3d
339 (2011). But Hardee did not overrule Nguyen and endorsed its application of the
higher standard specifically in “the unique context of a medical doctor’s property interest
in [their] license to practice medicine.” Id. at 12. It appears no case has since analyzed
whether Nguyen’s holding applies to veterinary disciplinary proceedings.


                                            11
No. 80344-1-I/12


Board’s conclusions of law clearly state that the Department proved, by the

higher clear and convincing evidence standard, that Norton committed

unprofessional conduct. Norton claims she suffered prejudice because it was

unclear to the Board which standard might apply, but such was the case in Lang

and the court held that the appellants did not show prejudice. She also offers the

conclusory argument that the Board’s imposition of a permanent revocation of

her license shows she suffered prejudice, which is unconvincing. We conclude

the Board did not err, since it applied the higher standard despite its uncertainty

about which standard applied, and since Norton has presented no evidence of

prejudice.

   C. 2014 Agreed Order

       Norton says for the first time on appeal that Judge Villarreal erred by

admitting the 2014 Agreed Order before the Board reached its findings on the

alleged violations. She characterizes the 2014 Agreed Order as inadmissible

ER 404(b) evidence,8 and says such evidence is admissible only after the Board

has made a finding on the merits and is deciding the sanctions issue. The

Department counters that Norton waived this claim, and alternatively says that

the judge did not err by admitting the record. We conclude that Norton waived

this claim. And even if we considered the issue, we would conclude that the trial




       8
          Under ER 404(b), “[e]vidence of other crimes, wrongs, or acts is not admissible
to prove the character of a person in order to show action in conformity therewith. It
may, however, be admissible for other purposes, such as proof of motive, opportunity,
intent, preparation, plan, knowledge, identity, or absence of mistake or accident.”


                                           12
No. 80344-1-I/13


court did not err, and that any error in admitting the 2014 Agreed Order was

harmless.

      RCW 34.05.554, which bars consideration of issues not raised to the

deciding agency, provides no exception for issues of this nature. And under the

meaning of RAP 2.5(a)(3), “[a]n evidentiary error, such as erroneous admission

of ER 404(b) evidence, is not of constitutional magnitude.” State v. Powell, 166

Wn.2d 73, 84, 206 P.3d 321 (2009). As to whether any error was manifest,

Norton makes only conclusory assertions that admission of the record prejudiced

the Board against her and makes her claim under this rule for the first time in her

reply brief, which is too late to warrant consideration. Cowiche, 118 Wn.2d at

809. We conclude that Norton waived this claim.

      Even if we considered the claim, we would conclude the trial court did not

err. We review for abuse of discretion the admission of evidence in an

administrative adjudication. Univ. of Washington Med. Ctr. v. Dep’t of Health,

164 Wn.2d 95, 104, 187 P.3d 243 (2008). The adjudicator abuses its discretion if

its decision is “manifestly unreasonable, or exercised on untenable grounds, or

for untenable reasons.” Bayley Constr. v. Dep’t of Labor & Indus., 10 Wn. App.

2d 768, 795–96, 450 P.3d 647 (2019).

      No portion of the Washington Administrative Code cited by Norton

prohibits an agency from considering evidence related to aggravating factors

when deciding whether a person committed unprofessional conduct.

      As to Norton’s characterization of the 2014 Agreed Order as ER 404(b)

evidence, the rules of evidence serve as guidelines for evidentiary rulings in


                                        13
No. 80344-1-I/14


administrative hearings, but an agency must “exclude evidence that is excludable

on constitutional or statutory grounds or on the basis of evidentiary privilege,”

and “may exclude evidence that is irrelevant immaterial, or unduly repetitious.”

RCW 34.05.452(1), (2). And an agency is not bound to strictly apply the rules of

evidence. Dep’t of Transp. v. Inlandboatmen’s Union of the Pac., 103 Wn. App.

573, 581, 13 P.3d 663 (2000).

       The Department says it offered the 2014 Agreed Order not just for

sanctions purposes, but also “because it provide[d] the reason that investigators

were on [Norton’s] premises for the audit,” and it says that the Amended

Statement of Charges cited the 2014 Agreed Order in the alleged facts section.

And indeed, the 2014 Agreed Order showed the scope of audits allowed by the

sanctions, an issue relevant to Norton’s claim that the search of her kennels was

improper. But the 2014 Agreed Order identifies prior wrongs and acts by Norton

and the Department makes no claim that the evidence falls under any of the

exceptions enumerated in ER 404(b). Still, in any event, the agency was not

bound by the rule.

       The State does not say that the admission constituted harmless error, but

even if the agency were bound by ER 404(b), any error in the admission was

harmless. In analyzing the erroneous admission of evidence in violation of ER

404(b), we apply the nonconstitutional harmless error standard. State v.

Gunderson, 181 Wn.2d 916, 926, 337 P.3d 1090 (2014). In doing so, the court

will ask if “within reasonable probabilities, had the error not occurred, the




                                         14
No. 80344-1-I/15


outcome of the trial would have been materially affected.” Id. (quoting State v.

Gresham, 173 Wn.2d 405, 433, 269 P.3d 207 (2012).

       Aside from documenting the fact of the 2014 Agreed Order and the

misconduct found in it, the Board’s findings of fact and conclusions of law do not

address any unprofessional conduct found in the 2014 Agreed Order. The

sanctions findings do address the 2014 Agreed Order, but Norton concedes that

the Board properly considered her prior misconduct in entering its sanction. Nor

does Norton claim, beyond a footnote in her reply brief, that the Board’s findings

of fact do not support its conclusions that she committed unprofessional conduct.

And an issue raised for the first time in a reply brief is too late to warrant

consideration. See Cowiche, 118 Wn.2d at 809. Any error from the admission of

the 2014 Agreed Order was harmless.

   D. Recusal

       Norton says that Judge Villarreal erred by failing to recuse himself,

thereby violating her due process rights. In so arguing, Norton offers different

grounds than those offered through Steen below. Norton says that Judge

Villarreal should have recused himself because by the time of the hearing, he

was “aware of the personal attacks by Ms. Steen toward the tribunal.” She says

these attacks biased Judge Villarreal against her, and that he showed bias

against her by admitting the 2014 Agreed Order and photos of the search of the




                                          15
No. 80344-1-I/16


outdoor kennels. We conclude that Judge Villarreal did not err by declining to

recuse himself.

       A presiding officer in an administrative hearing may be disqualified for

bias, prejudice, or interest. RCW 34.05.425(3). The “principles relating to

disqualification are the same whether the proceeding is before a judge or an

administrative body.” Ritter v. Bd. of Comm’rs of Adams County Pub. Hosp. Dist.

No. 1, 96 Wn.2d 503, 513, 637 P.2d 940 (1981).

       At least three types of bias call for disqualification in the administrative law

context:
       (1) prejudgment concerning issues of fact about parties in a particular
       case; (2) partiality evidencing a personal bias or personal prejudice
       signifying an attitude for or against a party as distinguished from
       issues of law or policy; and (3) … an interest whereby one stands to
       gain or lose by a decision either way.

Faghih v. Dep’t of Health, Dental Quality Assurance Comm’n, 148 Wn. App. 836,

842, 202 P.3d 962 (2009) (quoting Ritter, 96 Wn.2d at 512). The party asserting

bias bears the burden of proving it and must overcome a presumption that the

judge or administrative agency is not biased. Id. We review for abuse of

discretion a disqualification decision. Id. at 843. While Norton does not specify

which form of bias under Faghih required disqualification, her claim appears most

like that in category (2).

       In her analysis, Norton does not specifically point to which “attacks” by

Steen caused Judge Villarreal to be biased against her. But after withdrawing,

Steen submitted two ex parte letters to Chief Judge Dixon that the judge later

characterized as “aggressive, offensive, intentionally designed to disrupt the



                                          16
No. 80344-1-I/17


tribunal and provoke animosity and wholly unacceptable.” But these letters came

after Judge Villarreal admitted the 2014 Agreed Order and the photographs, so

they did not cause a bias against Norton that manifested itself in admission of

those two exhibits.

       Judge Villarreal did not abuse his discretion by failing to recuse himself.

   E. Attorney Fees

       Norton requests attorney fees and expenses under RCW 4.84.350(1),

which requires a court to grant such an award to a qualified party that prevails in

judicial review of an agency action. “A qualified party shall be considered to have

prevailed if the qualified party obtained relief on a significant issue that achieves

some benefit that the qualified party sought.” RCW 4.84.350(1). Since Norton

has not prevailed on any issue, we deny her request.

       We affirm.




 WE CONCUR:




                                          17